The Bill in this case sought an injunction against the purchaser of a slave, and the facts disclosed by the pleadings and evidence were as follow:
In April, 1849, Mary Anne Thacker made a deed of gift for the slave in controversy to her son, the complainant reserving to herself at the same time a life estate. She was at that time in debt to the amount of about one hundred and fifty dollars; she was about seventy-one years of age, and quite infirm. The slave in question was her only visible property. In 1850, sundry executions against the said Mary Anne Thacker were levied upon this slave, and after due advertisement, he was exposed to public sale. The officer conducting the sale, at first, offered the entire interest in the slave. Upon his doing so, the complainant forbade a sale of more than the life interest *Page 134 
of his mother, claiming that after her death the slave belonged to him. The officer then confined his offer to the life interest of Mary Anne Thacker. For that interest the complainant bid a sum more than enough to pay off all the claims in the officer's hands, but the defendant, as the last and highest bidder, became the purchaser.
After the sale, the complainant went to the defendant, who was a negro-trader, and told him that he should require him not to carry the slave out of the county. To this the defendant replied that he had bought the slave to sell. Thereupon the complainant filed this bill to enjoin the defendant from removing the slave beyond the limits of the State, and also to obtain a writ of sequestration. His prayer was granted, and the injunction afterwards continued to the hearing. After the fiat were served upon the defendant, he sold the slave to some one living in this State.
The case having been set for hearing, was transmitted to this Court from the Court of Equity of ROCKINGHAM, at the Spring Term, 1853.
The right of the plaintiff to the decree he seeks, is resisted upon the ground, that the deed from his mother under which he claims, was made by her to defraud her creditors and is void under the act of 1840. The defendant has failed to prove any fraud. At the time Mary Anne Thacker made the conveyance to her son, the plaintiff, she was considerably indebted for one in her situation in life, and she could not, by any voluntary conveyance, defeat her creditors of their just rights. The first great principle of moral duty is to be just; and no man can avoid its obligation by any voluntary arrangement of his property, so as to defeat or defraud those who have just claims upon him. Any attempt to do so is unlawful, amounting to fraud; for fraud, in a legal sense, is an act unwarranted by law which operates to the injury of another. Harman v. Fisher, Cowp. 117. A parent therefore cannot make a voluntary conveyance of property to his child to the injury of any then existing creditor. While however the law is thus careful of the rights of creditors, it is not inattentive to the claims of nature. A voluntary settlement by a parent on his child is notper se fraudulent; there must be a creditor to defeat, and the intent to defeat.
When therefore a parent makes a gift to his child, he must *Page 135 
be careful to retain property sufficient to answer all his debts then existing. If he does, the act is lawful, violating no moral or legal duty. Thus in Jones v. Young, 18 N.C. 352, it is declared "The conveyance of the slave by Reuben Jones to the plaintiff being by deed of gift, is not necessarily an act fraudulent and void as to the creditors of the donor, if he had at the time of the gift, and left at the time of his death, other property sufficient to pay all his debts due and owing at the date of the gift." The case of Arnett v. Wanett, 28 N.C. 41, sustains the principle, and so does the case of O'Daniel v. Crawford,15 N.C. 197. In the case before us, Mrs. Thacker conveyed the negro in dispute to the plaintiff, reserving a life estate in him. The debts which she then owed amounted to about one hundred and fifty dollars. What was the value of her life estate is not very clearly proved, the witnesses differing on the subject. But the plaintiff bid for her life interest (147) a sum sufficient to pay what she owed. The debts then due have all been paid out of the sale of the negro Frank, and no creditor of hers existing at the time of the gift has been delayed, hindered or defeated in the collection of his debt. Nor can the presumption of such an intent in general arise in law, when the seller does thus reserve property sufficient to pay his debts. Nor do we in the attending circumstances, see any thing to impeach the transaction on the ground of fraud. The defendant Saunders, by his purchase, acquired nothing but the life interest of Mrs. Thacker. It is very certain the sheriff could sell nothing more than what belonged to her. The defendant Saunders purchased with full notice of the plaintiff's claim, and admits, that he is a negro-trader, and alleges that after the fiat in this case was served upon him, he sold the negro Frank to a man whose name he does not mention. Mrs. Thacker is still alive, but the plaintiff is entitled to the aid of the Court in guarding and securing his interest in the slave Frank.
The injunction having been continued to the hearing of the cause, and the cause being before us for final hearing, it is adjudged and decreed that the injunction be made perpetual.
PER CURIAM.                                 Decree accordingly.
Cited: Clement v. Cozart, 112 N.C. 418. *Page 136 
(148)